Citation Nr: 0115902	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran 
entitlement to service connection for bilateral hearing loss 
and post traumatic stress disorder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Initially, the Board notes that the veteran has not been 
afforded a comprehensive VA evaluation regarding his claimed 
hearing loss disability and post traumatic stress disorder.  
The duty to assist includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet.App 90 (1991).  

Regarding the veteran's claim for service connection for 
PTSD, the facts must demonstrate a clear diagnosis of PTSD; a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor (fulfilling the 
nexus requirement); and credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).  "Credible supporting evidence" cannot consist 
solely of after-the-fact reports by the veteran to a medical 
care provider, even where the provider expresses "no doubts 
as to [the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  The veteran's 
testimony alone may establish the stressor's occurrence, 
absent clear and convincing evidence to the contrary, where 
the veteran is shown to have engaged in combat with the enemy 
and the claimed stressor is related to that combat.  See 38 
U.S.C.A. § 1154(b).  However, the veteran has made no claim 
of combat involvement.

Diagnoses of the veteran's psychiatric disorder have included 
anxiety, personality disorder, psychosis secondary to 
steroids, post traumatic stress disorder, and post traumatic 
stress disorder versus post traumatic stress disorder with 
psychotic features.

In the veteran's June 1999 statement in support of claim, he 
identified a number of claimed stressors.  They include, 
inter alia: participation in counterinsurgency operations; 
mine sweeping; feeling guilt and responsibility for mines 
exploding; witnessing injuries and deaths of fellow 
servicemen; and picking up body parts following mine blasts.  
All the asserted stressors would appear to be verifiable, and 
subject to the requirement for credible supporting evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO should forward copies of the 
veteran's stressor statement, together 
with a copy of this decision, the 
veteran's DD Form 214, a copy of his 
brother's July 1999 letter, and any 
portions of his service record which is 
associated with the claims file, to the 
United States Marine Corp (USMC) 
Historical Center, Archives Section, 
Building 58, Washington Navy Yard, 
Washington, D.C. 20374-0580, and again 
attempt to verify the veteran's claimed 
stressors.  USMC's review is specifically 
requested to include a search for any 
unit history, situation or operational 
reports pertaining to any incidents 
described by the veteran.  Any additional 
information obtained is to be associated 
with the claims folder.

2.  Following the receipt of USMC's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USMC or other credible evidence.  This 
report is to be added to the claims 
folder.

3.  After completing the actions 
discussed in paragraphs 1 and 2, above, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the nature and extent of all psychiatric 
disorders that are present.  The RO must 
provide for the examiner the summary of 
the stressor or stressors described in 
paragraph 2, above, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination. The examiner should 
integrate any previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.

4.  The veteran should also be scheduled 
for a VA audiological examination.  All 
indicated tests and studies should be 
performed, with indication of the likely 
etiology of any disorder found on 
examination.  The claims folder must be 
made available to the examiner for use in 
the study of the case.  The examiner must 
clearly state whether it is as likely as 
not that any current hearing loss was 
incurred in service.  The examiner is to 
set forth all findings and conclusions, 
along with rationale and support for the 
diagnosis entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.

5.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



